ORDER SUSPENDING THE RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA
On April 3, 2003, this Court ordered the respondent, Robert J. Mocek, to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against him. The order *845required that the respondent show cause in writing within 10 days of service of the order. The order was sent by certified mail to the respondent's address as reflected in the official records of the Clerk of this Court. The order sent was returned with the notation "Addressee unknown".
On April 22, 2008, the Disciplinary Commission filed its Affidavit for Constructive Service pursuant to Ind. Admission and Discipline Rule 283, Section 10({)(2), requesting the Clerk of this Court to accomplish constructive service pursuant to Ad-mis. Disc. R. 23, Section 12(h).
On April 22, 2003, the Clerk of this Court mailed notice to the respondent at the following addresses: 8324 Castleton - Blvd., Indianapolis, IN 46256 and 5345 North Winthorp, Suite A, Indianapolis, IN 46220.
The Court finds that the respondent has not submitted a response to the Order to Show Cause dated April 3, 2008. Accordingly, the Court finds that the respondent should be suspended immediately from the practice of law in Indiana pursuant to Ad-mis.Disc. R. 23(10)(f).
IT I8, THEREFORE, ORDERED that the respondent, Robert J. Mocek, is hereby suspended from the practice of law, effective immediately. Pursuant to Ad-mis.Dise.R. 23(10)(f)(4), the suspension shall continue until: 1) the Executive Secretary of the Disciplinary Commission certifies to the Court that he has cooperated with the investigation; 2) the investigation or any related disciplinary proceedings that may arise from the investigation is disposed; or 3) until further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys.
The Clerk of this Court is further directed to issue notice of this order to the Disciplinary Commission.
The Clerk of this Court is directed to give notice of this action pursuant to Ad-mis.Dise.R. 23@8)(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Cireuit, to the clerks of each of the United States District Courts in this state, and the clerks of the United States Bankruptey Courts in this state the respondent's last known address as reflected in the records of the Clerk of this Court.
All Justices concur.